Citation Nr: 9935125	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 1995 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent 100 percent evaluation for 
PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1969.  The service personnel records reflected that 
he received a Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 1996 rating action/statement of the case 
issued by the Department of Veterans Affairs (VA) Honolulu, 
Hawaii, Regional Office that denied the appellant's claim of 
entitlement to an effective date prior to October 1, 1995, 
for the grant of a 100 percent evaluation for PTSD, and also 
denied his claim of entitlement to a permanent 100 percent 
evaluation for PTSD.

In a December 1997 Board decision, the Board denied the claim 
of entitlement to an effective date prior to October 1, 1995, 
for the grant of a 100 percent evaluation for PTSD, and also 
denied his claim of entitlement to a permanent 100 percent 
evaluation for PTSD.  

The appellant then appealed the Board's December 1997 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 1999, a joint motion for remand and 
a stay of proceedings was filed, [citation redacted].  Therein the parties agreed 
to vacate and remand the Board's December 1997 decision.  In 
April 1999, a Court order was entered, granting the motion.  
Accordingly, the Board's December 1997 decision was vacated 
and the matter was remanded to the Board pursuant to 
38 U.S.C. § 7252(a) for actions consistent with the directive 
of the joint motion. 

Subsequent to the issuance of the April 1999 Court order, it 
was determined through correspondence with the veteran's 
attorney, that he had moved to Ireland.  Consequently, 
jurisdiction of the veteran's case was transferred from the 
VA Honolulu, Hawaii, Regional Office to the VA Washington, 
D.C., Regional Office (RO).  

In correspondence from the Board dated on July 27, 1999, the 
appellant's representative was advised that he could submit 
additional argument and/or evidence in support of the appeal, 
but that such evidence must be forwarded to the Board within 
90 days of the date of the letter.  Additional evidence was 
received and consideration of that evidence by the agency of 
original jurisdiction, the RO, was waived.  See 38 C.F.R. 
§ 20.1304(c) (1999). 


REMAND

The appellant has presented two claims, entitlement to an 
effective date prior to October 1, 1995 for a 100 percent 
evaluation for PTSD and entitlement to a permanent 100 
percent evaluation for PTSD.  Pursuant to the directives of 
the April 1999 joint motion, additional development is 
required prior to the Board's readjudication of those 
matters.

In the April 1999 joint motion for remand, the Board was 
directed upon readjudication to discuss, providing adequate 
reasons and bases, the findings shown in VA medical records 
dated in 1995.  It was noted that in those records it was 
stated that the appellant had been attending weekly group 
meeting and one on one therapy sessions at the "Kona Vet 
Center" since 1994, but that there was no evidence that 
these records had been sought.  Accordingly, the Board shall 
request these records.  

With respect to the second issue, entitlement to a permanent 
100 percent evaluation for PTSD, it was noted in the joint 
motion for remand that the Board was put on notice at the 
November 1997 hearing that the appellant was in receipt of 
Social Security Administration benefits.  The joint motion 
indicated that obtaining evidence from the Social Security 
Administration was required in order to fully determine the 
extent of the appellant's disability both for reasons of 
permanency and because that evidence might shed light on the 
time frame in which the appellant was found to be disabled by 
the Social Security Administration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

It was also noted in the joint remand that during the course 
of his November 1997 Board hearing, the appellant submitted 
evidence and signed a waiver of his procedural rights in 
favor of original review of that evidence by the Board.  It 
was noted that the evidence and waiver were not contained in 
the claims folder.  The Board notes that a review of the file 
does reflect that additional evidence in the form of a 
private medical statement dated on June 21, 1999, was 
submitted for the record in addition to a waiver of the 
appellant's procedural rights in favor of original review of 
that evidence by the Board.  However, clearly, in light of 
the date of this medical statement, this was not the evidence 
which was submitted at the time of the hearing.  A request 
for the evidence which was submitted at the November 1997 
Board hearing will therefore be made.

The joint motion also indicated that with respect to the 
permanency issue, the Board failed to discuss the provisions 
of 38 C.F.R. § 3.340(b), regarding the permanence of a total 
disability.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the appellant 
to identify the evidence which was 
submitted at the time of the November 
1997 Board hearing.  This evidence should 
be obtained from the appellant or his 
representative or if that is not 
possible, in the alternative, from the 
source of the evidence, for association 
with the record.

2.  The RO is requested to obtain the 
appellant's treatment and counseling 
records from the "Kona Vet Center," 
particularly requesting those dated in 
1994.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination made pertaining 
to the appellant and a copy of the 
medical records upon which the award was 
based.  The attention of the Social 
Security Administration should be 
directed to 38 U.S.C.A. § 5106 (West 
1991).

4.  The RO should then readjudicate the 
claims including consideration of any 
additional evidence received pursuant to 
this remand or as otherwise submitted by 
the appellant and/or his representative.  
With respect to the permanency issue, the 
RO is specifically requested to apply the 
provisions of 38 C.F.R. § 3.340(b).  
Adequate reasons and bases for any 
decision made should be given, with a 
clear explanation as to how governing 
law, regulation, and Court precedents 
affect the outcome of the case.

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


